Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), made in Greenwich, Connecticut as of March 7,
2006, between United Rentals, Inc., a Delaware corporation (the “Company”), and
Martin Welch III (“Executive”).

WHEREAS, the Company has employed Executive as its interim Chief Financial
Officer since September 12, 2005;

WHEREAS, the Company desires to employ Executive as its Executive Vice President
and Chief Financial Officer, and Executive desires to accept such continued
employment on the terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

 

  1. At Will Employment.

Executive will be employed by the Company at will, which means that either the
Executive or the Company may terminate the employment relationship at any time
and for any reason or no reason. Notwithstanding the foregoing, following the
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination.

 

  2. Employment.

(a) Employment by the Company. Executive agrees to be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve as Executive Vice President and Chief Financial Officer of
the Company and shall report to the Chief Executive Officer of the Company.

(b) Performance of Duties. During his employment, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
Company and serve the Company to the best of Executive’s ability. Executive
shall devote his full business time and best efforts to the business and affairs
of the Company. In his capacity as Executive Vice President and Chief Financial
Officer, Executive shall have such duties and responsibilities as are customary
for Executive’s positions and any other duties or responsibilities he may be
assigned by the Chief Executive Officer of the Company consistent with his
positions as Executive Vice President and Chief Financial Officer. Without
limiting the foregoing, such duties shall include, without limitation, overall
supervision of the financial and accounting operations of the Company, business
development (mergers and acquisitions), risk management and information
technology. Notwithstanding the foregoing, Executive may serve as a director of
the following entities (“Outside Positions”) and any other boards approved in
advance in



--------------------------------------------------------------------------------

writing by the Company (such approval not to be unreasonably withheld), provided
that such service does not unreasonably interfere with Executive’s
responsibilities hereunder: Northern Group Retail Ltd., Popular Club Plan
Incorporated, The University of Detroit Mercy and The University of Detroit
Jesuit High School.

(c) Place of Performance. Executive shall be based at the Company’s offices in
Greenwich, Connecticut. Executive recognizes that his duties will require, at
the Company’s expense, reasonable travel to domestic and international
locations.

 

  3. Compensation and Benefits.

(a) Base Salary. The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $525,000. Upon recommendation of the Chief
Executive Officer, the Compensation Committee (the “Compensation Committee”) of
the Board of Directors of the Company (the “Board of Directors”) may determine
in its sole discretion to increase, but not decrease, the Base Salary. Payments
of the Base Salary shall be payable in equal installments in accordance with the
Company’s standard payroll practices.

(b) Signing Bonus: The Company shall pay a signing bonus to Executive of $51,924
(the “Signing Bonus”). Except as provided in Sections 4(c) and 4(d) of this
Agreement, Executive must be employed by the Company on March 31, 2006 (the
“Signing Bonus Accrual Date”) to be eligible for the Signing Bonus. The Signing
Bonus shall be paid on March 31, 2006.

(c) Completion Bonus. Within thirty days following the Company’s filing of its
Form 10-K for the fiscal year ended December 31, 2004 with the Securities and
Exchange Commission (the “Form 10-K Filing Date”), the Company shall pay to
Executive a bonus of $250,000 (the “Completion Bonus”). Except as provided in
Sections 4(c) and 4(d) of this Agreement, Executive must be employed by the
Company on the Form 10-K Filing Date to be eligible for the Completion Bonus.
For the avoidance of doubt, the Completion Bonus provided for in this
Section 3(c) shall be in lieu of any Completion Bonus provided for in the
employment agreement between Executive and the Company entered into as of
September 12, 2005 (the “2005 Employment Agreement”).

(d) Annual Incentive Bonus Plan. Executive shall be eligible to receive an
annual cash incentive bonus (the “Annual Bonus”) pursuant to the terms of the
United Rentals, Inc. Annual Incentive Compensation Plan, as it may be amended
from time to time (the “Annual Incentive Plan”). The Target Allocation (as
defined in the Annual Incentive Plan) shall be 90% of Base Salary. The maximum
incentive opportunity shall be 125% of base salary. Executive has been
determined by the Compensation Committee to be a Covered Employee (as defined in
the Annual Incentive Plan) under the Annual Incentive Plan, and Executive’s
Performance Goals (as defined in the Annual Incentive Plan) shall be determined
by the Compensation Committee in accordance with Section 2.11.1 and Article V of
the Annual Incentive Plan. The Annual Bonus shall be paid to Executive at such
times and in such amounts as provided in the Annual Incentive Plan.

 

2



--------------------------------------------------------------------------------

  (e) Restricted Stock Units.

(i) Intention to Grant Restricted Stock Units. The Company intends to make an
aggregate grant to Executive of 190,000 restricted stock units of the Company
(100,000 to vest over time and 90,000 to vest upon the achievement of certain
performance objectives to be established by the Company and approved by the
Board of Directors), in accordance with and subject to the provisions of the
United Rentals, Inc. 2001 Senior Stock Plan, as it may be amended from time to
time, and a 2001 Senior Stock Plan Restricted Stock Unit Agreement to be entered
into by the parties. Such grant is intended to be made at such time as such
grant is permitted by applicable law and exchange rules.

(ii) No Binding Commitment. The Company’s intention to grant to Executive the
restricted stock units described in this Section 3(e) is an expression of intent
only, and does not constitute a legally binding commitment of the Company in any
manner. Executive shall have no remedy against the Company in the event such
grant is not made to him.

(f) Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, including without limitation family
medical insurance (subject to applicable employee contributions). Executive
shall be entitled to 20 vacation days per year, such days to be accrued in
accordance with Company policy. Without limiting the foregoing, Executive may in
the future be eligible for consideration of an award of units under the United
Rentals, Inc. Long-Term Incentive Plan (the “LTIP”), as it may be amended from
time to time, any such award being subject to the approval of the Committee (as
such term is defined in the LTIP).

(g) Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement in accordance with, and subject to, the Company’s standard
policies. Such reimbursements shall be made by the Company on a timely basis
upon submission by Executive of vouchers in accordance with the Company’s
standard procedures. Without limiting the foregoing, the Company agrees to
reimburse Executive for car service costs incurred in connection with his weekly
travel between Detroit, Michigan and Greenwich, Connecticut or between Sarasota,
Florida and Greenwich, Connecticut for one year following the date of this
Agreement.

(h) Company Automobile. During Executive’s employment with the Company, the
Company shall provide to Executive an automobile owned or leased by the Company
in accordance with, and subject to, Company practice and policy. The Company
shall be responsible for all reasonable costs associated with the purchase or
lease of such automobile, insurance, routine maintenance, and service and repair
of the vehicle.

(i) Relocation Allowance. During Executive’s employment with the Company, the
Company will pay Executive $7,500 per month (the “Reimbursement Amount”) for
expenses incurred by Executive for temporary living arrangements for one year.
The

 

3



--------------------------------------------------------------------------------

Company shall also pay Executive an additional amount (the “Gross-Up”) such that
after Executive’s payment of all federal, state and local income and employment
taxes on (i) the Reimbursement Amount plus (ii) the Gross-Up, Executive will
retain the Reimbursement Amount. Such payments shall be made on the second
regular payday of each month commencing in March 2006.

(j) Indemnification. The Company shall indemnify Executive in accordance with,
and subject to, the terms of the Indemnification Agreement between the Company
and Executive entered into as of September 12, 2005 (the “Indemnification
Agreement”). Notwithstanding anything in this Agreement to the contrary, the
rights and obligations of the parties with respect to indemnification (including
dispute resolution, governing law and notice) shall be governed by the
Indemnification Agreement.

(k) No Other Compensation or Benefits; Payment. The compensation and benefits
specified in this Section 3 and in Section 4 of this Agreement shall be in lieu
of any and all other compensation and benefits. Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement (i) shall be made in accordance with the relevant Company policies in
effect from time to time to the extent the same are consistently applied,
including normal payroll practices, and (ii) shall be subject to all legally
required and customary withholdings.

(l) Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.

4. Compensation Following Termination. Executive shall be entitled only to the
following compensation and benefits upon termination of employment:

(a) General. On any termination of Executive’s employment, he shall be entitled
to:

 

  (i) any accrued but unpaid Base Salary for services rendered through the date
of termination;

 

  (ii) any vacation accrued to the date of termination;

 

  (iii) any accrued but unpaid expenses required to be reimbursed in accordance
with Sections 3(g) and 3(i) of this Agreement;

 

  (iv) the Completion Bonus, if any, accrued by Executive due to his employment
through the Form 10-K Filing Date, but not yet paid (such bonus to be paid at
the time such sum would have been paid had Executive’s employment not
terminated);

 

4



--------------------------------------------------------------------------------

  (v) the Signing Bonus, if any, accrued by Executive due to his employment
through the Signing Bonus Accrual Date, but not yet paid (such bonus to be paid
at the time such sum would have been paid had Executive’s employment not
terminated);

 

  (vi) receive any benefits to which he may be entitled upon termination
pursuant to the plans and programs referred to in Section 3(f) hereof or as may
be required by applicable law; and

 

  (vii) receive any amounts or benefits to which he may be entitled upon
termination pursuant to the plans and agreements referred to in Sections 3(d)
and, if any, 3(e) hereof in accordance with the terms of such plans and
agreements.

(b) Termination by the Company for Cause; Termination by Executive Without Good
Reason. In the event that Executive’s employment is terminated (i) by the
Company for Cause (as defined below) or (ii) by Executive without Good Reason
(as defined below), Executive shall be entitled only to those items identified
in Section 4(a).

(c) Termination by Reason of Executive’s Death or His Becoming Totally Disabled.
In the event that Executive’s employment is terminated by reason of Executive’s
death or his becoming “Totally Disabled” (as defined below), Executive (or, if
applicable, his estate) shall be entitled only to the following:

 

  (i) those items identified in Section 4(a);

 

  (ii) if such termination occurs prior to the Form 10-K Filing Date, the
Completion Bonus; and

 

  (iii) if such termination occurs prior to the Signing Bonus Accrual Date, the
Signing Bonus.

(d) Termination by the Company Without Cause; Termination by Executive for Good
Reason. In the event that Executive’s employment is terminated (i) by the
Company without Cause or (ii) by Executive for Good Reason, Executive shall be
entitled only to the following:

 

  (i) those items identified in Section 4(a);

 

  (ii) if such termination occurs prior to the Form 10-K Filing Date, the
Completion Bonus;

 

  (iii) if such termination occurs prior to the Signing Bonus Accrual Date, the
Signing Bonus;

 

5



--------------------------------------------------------------------------------

  (iv) if such termination occurs prior to the one-year anniversary of the date
of this Agreement, the continued payment of the Reimbursement Amount and
Gross-Up in accordance with, and subject to, Section 3(i) through the end of
such period; and

 

  (v) the payment of 190% of Executive’s Base Salary (as determined pursuant to
Section 3(a)), payable over one year (the “Severance Pay”) in accordance with
the Company’s normal payroll practices (such percentage equal to 100% of
Executive’s Base Salary, plus the Target Allocation).

(e) Timing of Payments Under Sections 4(c)(ii), 4(c)(iii), 4(d)(ii), 4(d)(iii),
4(d)(iv) and 4(d)(v).

 

  (i) Payment of the Signing Bonus under Sections 4(c) or 4(d) shall be made at
the time such sum would have been paid had Executive’s employment not
terminated; provided, however, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, such payments
shall be made six months following the date of termination of employment.

 

  (ii) Payment of the Completion Bonus under Sections 4(c) or 4(d) shall be made
as soon as practicable following the date of termination of employment;
provided, however, if necessary to comply with Section 409A(a)(2)(B)(i) of the
Code, and applicable administrative guidance and regulations, such payment shall
be made six months following the date of termination of employment.

 

  (iii) The Reimbursement Amount and the Gross-Up, if any, to be paid under
Section 4(d)(iv) shall be paid at the times such sums would have been paid had
Executive’s employment not terminated; provided, however, that if necessary to
comply with Section 409A(a)(2)(B)(i) of the Code, and applicable administrative
guidance and regulations, the payment of such sums shall be made as follows:
(A) no payments shall be made for a six-month period following the date of
termination, (B) an amount equal to six months of the Reimbursement Amount and
the Gross-Up shall be paid in a lump sum six months following the date of
termination, and (C) during the period beginning six months following the date
of termination through the remainder of the one-year period, payment of the
Reimbursement Amount and the Gross-Up shall be made at the times such sums would
have been paid had Executive’s employment not terminated.

 

6



--------------------------------------------------------------------------------

  (iv) The Severance Pay to be made under Section 4(d)(v) shall be paid at the
times Executive’s Base Salary would have been paid had Executive’s employment
not terminated; provided, however, that if necessary to comply with
Section 409A(a)(2)(B)(i) of the Code, and applicable administrative guidance and
regulations, the payment of such sums shall be made as follows: (A) no payments
shall be made for a six-month period following the date of termination, (B) an
amount equal to six months of Severance Pay shall be paid in a lump sum six
months following the date of termination, and (C) during the period beginning
six months following the date of termination through the remainder of the
one-year period, payment of the Severance Pay shall be made at the times
Executive’s Base Salary would have been paid had Executive’s employment not
terminated.

(f) Definitions of Cause, Good Reason and Totally Disabled.

(i) For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) Executive has willfully misappropriated any funds or property of
the Company or its affiliates, or has willfully destroyed property of the
Company or its affiliates; (B) Executive has been convicted of (1) a felony or
(2) any crime (x) involving fraud, dishonesty or moral turpitude or (y) that
materially impairs Executive’s ability to perform his duties and
responsibilities with the Company or that causes material damage to the Company
or its affiliates or their operations or reputation; (C) Executive has
(1) obtained personal profit from any transaction of or involving the Company or
an affiliate of the Company (or engaged in any activity with the intent of
obtaining such a personal profit) without the prior approval of the Company or
(2) engaged in any other willful conduct which constitutes a breach of fiduciary
duty or the duty of loyalty to the Company or its affiliates and which has
resulted or may result in material damage to the Company or its affiliates;
(D) Executive’s material failure to perform his duties with the Company (other
than as a result of total or partial incapacity due to physical or mental
illness), provided, however, that, if susceptible of cure, a termination by the
Company for Cause under this Section 4(f)(i)(D) shall be effective only if,
within 15 days following delivery of a written notice by the Company to
Executive that the Company is terminating Executive’s employment for Cause under
this provision, Executive has failed to cure the circumstances giving rise to
Cause under such provision; (E) Executive’s use of alcohol or drugs has
materially interfered with his ability to perform his duties and
responsibilities with the Company; (F) Executive has knowingly made any untrue
statement or omission of a material nature to the Company or an affiliate of the
Company; (G) Executive has knowingly falsified Company records (or those of one
of its affiliates); (H) Executive has willfully committed any act (1) which is
intended to materially damage the reputation of the Company or an affiliate of
the Company or (2) which in fact materially damages the reputation of the
Company or an affiliate; (I) Executive (1) has willfully violated the Company’s
material policies or rules

 

7



--------------------------------------------------------------------------------

(including, but not limited to, the Company’s equal employment opportunity
policies), which violation is materially injurious to the Company or its
affiliates, or (2) is guilty of gross negligence or willful misconduct in the
performance of his duties with the Company, which is materially injurious to the
Company or its affiliates; or (J) Executive has breached a covenant set forth in
Section 5 or otherwise violated any confidentiality, non-competition or
non-solicitation prohibitions imposed on Executive under common law or under the
terms of any agreement with the Company.

(ii) For purposes of this Agreement, the term “Good Reason” shall mean any of
the following: (A) demotion from the position of Executive Vice President and
Chief Financial Officer; (B) the Company decreases or fails to pay the
compensation described in Sections 3(a) – (d) of this Agreement (in accordance
with, and subject to, such provisions); (C) a material breach of this Agreement
by the Company (except as qualified by Section 4(f)(ii)(E) below);
(D) Executive’s job site is relocated to a location which is more than fifty
(50) miles from Greenwich, Connecticut, unless the parties mutually agree to
such relocation; or (E) material diminution of Executive’s duties or
responsibilities (it being understood by the parties that a simultaneous
increase and decrease of Executive’s duties and responsibilities consented to by
the parties, such consent not to be unreasonably withheld, shall not constitute
Good Reason); provided, however, that, if susceptible of cure, a termination by
Executive for Good Reason under any of clauses (A) – (E) of this
Section 4(f)(ii) shall be effective only if, within 15 days following delivery
of a written notice by Executive to the Company that Executive is terminating
his employment for Good Reason, the Company has failed to cure the circumstances
giving rise to Good Reason.

(iii) For purposes of this Agreement, Executive shall be “Totally Disabled” in
the event Executive is unable to perform the duties and responsibilities
contemplated under this Agreement for a period of either (A) 90 consecutive days
or (B) 6 months in any 12-month period due to physical or mental incapacity or
impairment.

(g) Effect of Material Breach of Section 5 on Compensation and Benefits
Following Termination of Employment Pursuant to Section 4. If, at the time of
termination of Executive’s employment or any time thereafter, Executive is in
material breach of any covenant contained in Section 5 hereof, Executive (or his
estate, as applicable) shall not be entitled to any payments (or if payments
have commenced, any continued payment) under Sections 4(c)(ii), 4(c)(iii),
4(d)(ii), 4(d)(iii), 4(d)(iv) or 4(d)(v).

(h) No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement. The payment
of any amounts pursuant to this Section 4 (other than payments required by law)
is expressly conditioned upon the delivery by Executive to the Company of a
release in form and substance reasonably satisfactory to the Company of any and
all claims Executive may have against the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives arising out of or related to Executive’s employment by the
Company and the termination of such employment.

 

8



--------------------------------------------------------------------------------

5. Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.

5.1 No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Company; provided, however, that
Executive shall be entitled to manage his personal investments and otherwise
attend to personal affairs, including charitable, social and political
activities, in a manner that does not unreasonably interfere with his
responsibilities hereunder, or (ii) accept or engage in any other employment,
whether as an employee or consultant or in any other capacity, and whether or
not compensated therefor. Notwithstanding the foregoing, Executive may serve in
the Outside Positions as permitted pursuant to Section 2(b) above.

5.2 Noncompetition; Nonsolicitation.

(a) Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders him special and unique within the Company’s
industry. In consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (i) his
employment with the Company, and (ii) the period beginning on the date of
termination of employment and ending one year after the date of termination of
employment (the “Covered Time”), Executive shall not, directly or indirectly,
engage (as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, director or otherwise) in any Competing Business in any
Restricted Area (each as defined below), provided that the provisions of this
Section 5.2(a) will not be deemed breached merely because Executive owns less
than 5% of the outstanding common stock of a publicly-traded company. For
purposes of this Agreement, “Competing Business” shall mean (i) any business in
which the Company is currently engaged, including, but not limited to, renting
and selling equipment and merchandise to the commercial and general public,
including construction equipment, earthmoving equipment, aerial equipment,
aerial work platforms, traffic safety equipment, trench safety equipment,
industrial equipment, landscaping equipment, and home repair and maintenance
equipment, as well as highway construction related technologies and the buying
of companies that engage in such activities along with the computer hardware and
software systems designed, developed and utilized with respect to any of the
foregoing; (ii) any other business which the Company engages in during
Executive’s employment with the Company; and (iii) any of the entities
identified on Exhibit A. For purposes of this Agreement, “Restricted Area” means
each of: (i) any state in the United States and any province in Canada in which
the Company conducts any business currently or during Executive’s employment
with the Company, it being agreed that each state and province is one unitary
market for purposes of the Company’s business; and (ii) regardless of state, the
area within a 200 mile radius of any office or facility of the Company in which
or in relation to which Executive shall have performed any duties for the
Company during his employment with the Company.

 

9



--------------------------------------------------------------------------------

(b) In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 4 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Covered Time, he shall not, directly or indirectly,
(i) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to terminate his, her, or its relationship with the Company or such affiliate;
(ii) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to become employees, agents, representatives or consultants of any other person
or entity; (iii) solicit or attempt to solicit any customer, vendor or
distributor of the Company or any of its affiliates with respect to any product
or service being furnished, made, sold, rented or leased by the Company or such
affiliate; or (iv) persuade or seek to persuade any customer of the Company or
any affiliate to cease to do business or to reduce the amount of business which
any customer has customarily done or contemplates doing with the Company or such
affiliate, whether or not the relationship between the Company or its affiliate
and such customer was originally established in whole or in part through
Executive’s efforts. For purposes of this Section 5.2(b) only, the terms
“customer,” “vendor” and “distributor” shall mean a customer, vendor or
distributor who has done business with the Company or any of its affiliates
within twelve months preceding the termination of Executive’s employment.

(c) Executive understands that the provisions of this Section 5.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 4 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

5.3 Proprietary Information. Executive acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates. Executive covenants that he shall not during his employment or at
any time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any proprietary information, unless such disclosure
has been authorized in writing by the Company or is otherwise required by law.
Executive acknowledges and understands that the term “proprietary information”
includes, but is not limited to: (a) the software products, programs,
applications, and processes utilized by the Company or any of its affiliates;
(b) the name and/or address of any customer or vendor of the Company or any of
its affiliates or any information concerning the transactions or relations of
any customer or vendor of the Company or any of its affiliates with the Company
or such affiliate or any of its or their partners, principals, directors,
officers or agents; (c) any information concerning any product, technology, or
procedure employed by the Company or any of its affiliates but not generally
known to its or their customers, vendors or competitors, or under development by
or being tested by the Company or any of its affiliates but not at the time
offered

 

10



--------------------------------------------------------------------------------

generally to customers or vendors; (d) any information relating to the computer
software, computer systems, pricing or marketing methods, sales margins, cost of
goods, cost of material, capital structure, operating results, borrowing
arrangements or business plans of the Company or any of its affiliates; (e) any
information which is generally regarded as confidential or proprietary in any
line of business engaged in by the Company or any of its affiliates; (f) any
business plans, budgets, advertising or marketing plans; (g) any information
contained in any of the written or oral policies and procedures or manuals of
the Company or any of its affiliates; (h) any information belonging to customers
or vendors of the Company or any of its affiliates or any other person or entity
which the Company or any of its affiliates has agreed to hold in confidence;
(i) any inventions, innovations or improvements covered by this Agreement; and
(j) all written, graphic and other material relating to any of the foregoing.
Executive acknowledges and understands that information that is not novel or
copyrighted or patented may nonetheless be proprietary information. The term
“proprietary information” shall not include information generally available to
and known by the public or information that is or becomes available to Executive
on a non-confidential basis from a source other than the Company, any of its
affiliates, or the directors, officers, employees, partners, principals or
agents of the Company or any of its affiliates (other than as a result of a
breach of any obligation of confidentiality).

5.4 Confidentiality and Surrender of Records. Executive shall not during his
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except as required by
law, directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or request by the Company, Executive
shall deliver promptly to the Company all property and records of the Company or
any of its affiliates, including, without limitation, all confidential records.
For purposes hereof, “confidential records” means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, or electronic or other media or equipment of any kind
which may be in Executive’s possession or under his control or accessible to him
which contain any proprietary information. All property and records of the
Company and any of its affiliates (including, without limitation, all
confidential records) shall be and remain the sole property of the Company or
such affiliate during Executive’s employment with the Company and thereafter.

5.5 Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Executive, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company. Executive will
promptly disclose in writing such inventions, innovations or improvements to the
Company and perform all actions reasonably requested by the Company to establish
and confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.

5.6 Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary

 

11



--------------------------------------------------------------------------------

information, any violation by him of any of the undertakings contained in this
Section 5 would cause the Company and/or its affiliates immediate, substantial
and irreparable injury for which it or they have no adequate remedy at law.
Accordingly, Executive agrees and consents to the entry of an injunction or
other equitable relief by a court of competent jurisdiction restraining any
violation or threatened violation of any undertaking contained in this
Section 5. Executive waives posting by the Company or its affiliates of any bond
otherwise necessary to secure such injunction or other equitable relief. Rights
and remedies provided for in this Section 5 are cumulative and shall be in
addition to rights and remedies otherwise available to the parties hereunder or
under any other agreement or applicable law.

6. Assignment and Transfer.

(a) Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company without Executive’s consent to, any purchaser
of all or substantially all of the Company’s business or assets, any successor
to the Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).

(b) Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

7. Miscellaneous.

(a) Other Obligations. Executive represents and warrants that neither
Executive’s employment with the Company nor Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

(b) Nondisclosure; Other Employers. Executive will not disclose to the Company,
use, or induce the Company to use, any proprietary information, trade secrets or
confidential business information of others. Executive represents and warrants
that Executive does not possess any property, proprietary information, trade
secrets and confidential business information belonging to any prior employers.

(c) Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as requested by the Company,
to effect a transition of Executive’s responsibilities and to ensure that the
Company is aware of all matters being handled by Executive. The Company shall
(i) pay Executive a per diem fee based on Executive’s Base Salary for work
performed in connection with such obligation, provided that Executive is not
then receiving payments pursuant to Section 4(d)(v) above and such work is
approved in advance in writing by the Company and (ii) reimburse Executive’s
reasonable expenses incurred in connection with such pre-approved work.

 

12



--------------------------------------------------------------------------------

(d) Assistance in Proceedings, Etc. Executive shall, during and after his
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall (i) pay Executive a per diem fee of $2,500 per day (with portions
of days being aggregated to form days of eight hours) for material work
performed in connection with such obligation (i.e., Executive is required to
attend a meeting or spend more than one hour during a day responding to or
otherwise participating in telephone, email, or telecopy communications)
subsequent to termination of Executive’s employment with the Company, provided
that such work is approved in advance in writing by the Company and provided
further that no payments shall be due in connection with assistance provided
during any period for which Executive is receiving payments pursuant to
Section 4(d)(v); and (ii) reimburse Executive’s reasonable expenses incurred in
connection with the foregoing obligations.

(e) Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided to him under Section 4 of this Agreement by
seeking other employment or otherwise, nor shall the amount of any payments
provided to Executive under Section 4 be reduced by any compensation earned by
Executive as the result of employment by another employer after the termination
of Executive’s employment or otherwise.

(f) No Right of Set-off Etc. The obligation of the Company to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against Executive or others.

(g) Protection of Reputation. During Executive’s employment with the Company and
thereafter, Executive agrees that he will take no action which is intended, or
would reasonably be expected, to harm the Company or any of its affiliates or
its or their reputation or which would reasonably be expected to lead to
unwanted or unfavorable publicity to the Company or its affiliates.

(h) Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Connecticut applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.

(i) Arbitration.

 

  (i) General. Executive and the Company specifically, knowingly, and
voluntarily agree that they shall use final and binding arbitration to resolve
any dispute (an “Arbitrable Dispute”) between Executive, on the one hand,

 

13



--------------------------------------------------------------------------------

and the Company (or any affiliate of the Company), on the other hand. This
arbitration agreement applies to all matters relating to this Agreement and
Executive’s employment with and/or termination of employment from the Company,
including without limitation disputes about the validity, interpretation, or
effect of this Agreement, or alleged violations of it, any payments due
hereunder and all claims arising out of any alleged discrimination, harassment
or retaliation, including, but not limited to, those covered by Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, as amended, and the Americans With Disabilities Act or any other
federal, state or local law relating to discrimination in employment.

 

  (ii) Injunctive Relief. Notwithstanding anything to the contrary contained
herein, the Company and any affiliate of the Company (if applicable) shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 5 of this Agreement. For purposes of seeking
enforcement of Section 5, the Company and Executive hereby consent to the
jurisdiction of any state or federal court sitting in the County of Fairfield,
State of Connecticut.

 

  (iii) The Arbitration. Any arbitration pursuant to this Section 7(i) will take
place in New York, New York, under the auspices of the American Arbitration
Association, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect, and
before a panel of three arbitrators selected in accordance with such rules.
Judgment upon the award rendered by the arbitrators may be entered in any state
or federal court sitting in the County of Fairfield, State of Connecticut.

 

  (iv) Fees and Expenses. In any arbitration pursuant to this Section 7(i), each
party shall be responsible for the fees and expenses of its own attorneys and
witnesses, and the fees and expenses of the arbitrators shall be divided equally
between the Company, on the one hand, and Executive, on the other hand.
Notwithstanding the foregoing, the Company shall pay the reasonable legal fees,
costs and expenses incurred by Executive in connection with any action arising
under this Agreement, provided that any dispute or controversy between the
parties regarding this Agreement is resolved in any manner in favor of
Executive.

 

14



--------------------------------------------------------------------------------

  (v) Exclusive Forum. Except as permitted by Section 7(i)(ii) hereof,
arbitration in the manner described in this Section 7(i) shall be the exclusive
forum for any Arbitrable Dispute. Except as permitted by Section 7(i)(ii),
should Executive or the Company attempt to resolve an Arbitrable Dispute by any
method other than arbitration pursuant to this Section 7(i), the responding
party shall be entitled to recover from the initiating party all damages,
expenses, and attorneys’ fees incurred as a result of that breach.

(j) Reimbursement of Reasonable Attorney’s Fees and Expenses in Connection with
Agreement. The Company shall pay or reimburse Executive for reasonable
attorneys’ fees and expenses incurred by Executive in connection with the
drafting and negotiating of this Agreement and it is agreed that the payment or
reimbursement of such fees shall be considered a working condition fringe
benefit.

(k) Section 409A of the Code. The Company makes no representations regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including, without limitation, under Section 409A of the Code.
Executive and the Company agree that in the event the Company reasonably
determines that the terms hereof would result in Executive being subject to tax
under Section 409A of the Code, Executive and the Company shall negotiate in
good faith to amend this Agreement to the extent necessary to prevent the
assessment of any such tax, including by delaying the payment dates of any
amounts hereunder.

(l) Entire Agreement. This Agreement (including the plans and agreement
referenced in Section 3) and the Indemnification Agreement contains the entire
agreement and understanding between the parties hereto in respect of Executive’s
employment and supersedes, cancels and annuls any prior or contemporaneous
written or oral agreements, understandings, commitments and practices between
them respecting Executive’s employment, including, without limitation, the 2005
Employment Agreement.

(m) Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.

(n) Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitration panel making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the

 

15



--------------------------------------------------------------------------------

fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable.

(o) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.

(p) Nonwaiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance. All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.

(q) Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:
(i) in the case of the Company, to Chief Executive Officer, United Rentals,
Inc., Five Greenwich Office Park, Greenwich, Connecticut 06831; and (ii) in the
case of Executive, to Executive’s last known address as reflected in the
Company’s records, or to such other address as Executive shall designate by
written notice to the Company. Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered or at the time of mailing if sent by registered
or certified mail.

(r) Survival. Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement. The respective
obligations of Executive and the Company as provided in Sections 4, 5, 6 and 7
of this Agreement and the Indemnification Agreement shall survive cessation or
termination of Executive’s employment hereunder.

(s) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.

 

UNITED RENTALS, INC.

    EXECUTIVE:

By:

 

 

   

 

Name:

      Martin Welch III Title:      

 

17



--------------------------------------------------------------------------------

EXHIBIT A

 

Aggreko

American Equipment Company

Ashtead Group Plc

Atlas Copco Group

Atlas Copco Rental Service

Caterpillar Inc.

CAT Rental

Deere & Co.

GE Capital equipment leasing divisions

Golder Thoma

Hertz Equipment Rental Corp.

Home Depot

National Equipment Services, Inc.

Nations Rent, Inc.

Neff Corporation

Rental Service Corporation

RentX Industries, Inc.

Sunstate Equipment Co.

Volvo AB

Any company on the “RER 100” list.